UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2691



LORI J. BAKER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE BULK MAIL CENTER;
MARVIN T. RUNYON, JR., Postmaster General,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CA-97-546-2)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lori J. Baker, Appellant Pro Se. Gill Paul Beck, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lori Baker appeals the district court’s order granting summary

judgment in favor of her former employer in her civil action in

which she alleged discrimination based upon disability and related

claims.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Baker v. United States

Postal Service, No. CA-97-546-2 (M.D.N.C. Oct. 6, 1998).   We deny

Appellee’s motion to strike Appellant’s exhibits. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2